DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended with the language “… said at least two portions of said reinforced walls of said retention body attaining a sufficient stiffness responsive to said first thickness of said singular layer being greater than said second thickness of said walls of said catheter body to retain a secure retention of the retention body in the bodily cavity.” This language is ambiguous since it can be interpreted to describe one of a greater thickness or a greater stiffness. Examiner suggests to rephrase this feature to clarify whether the reinforced walls are stiffer than, or thicker than the walls of said catheter body. 
Claims 2 and 4-13 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hakky; Said I. et al. (US 20120116357 A1) with incorporation of Hakky ‘825; Said I. et al. (US 20100331825 A1) in view of Kappel; Gary et al. (US 20140046320 A1). 
Regarding claim 1, Hakky discloses a surgical catheter adapted for insertion into a bodily cavity of a patient (¶ [0002], stabilizing a urinary catheter; ¶ [0020], a urinary catheter (not shown)), comprising: 
an elongated catheter body having walls extending between a proximal end and a distal end of said elongated catheter body, wherein said walls of said elongated catheter body define an internal channel extending along a longitudinal axis of said elongated catheter body (¶ [0024], a Hakki urinary catheter);
a second retention mechanism configured to be secured to a patient's body outside a bodily cavity and engageable with said elongated catheter body (¶ [0024], bellows 20). 
Hakky does not explicitly disclose a first retention mechanism having a retention body and longitudinal slits. For details of a catheter, Hakky incorporates Hakky ‘825 (¶ [0023], providing a stabilizer 10 for the bellows 20 of a Hakki urinary catheter, which is disclosed in U.S. patent application Ser. No. 12/490,669 and incorporated herein by reference). Hakky ‘825 describes a surgical catheter adapted for insertion into a bodily 
an elongated catheter body having walls extending between a proximal end and a distal end of said elongated catheter body, wherein said walls of said elongated catheter body define an internal channel extending along a longitudinal axis of said elongated catheter body (¶ [0056], tubular member 32);
a first retention mechanism positioned at said proximal end of said elongated catheter body (¶ [0056], retaining mechanism 34);
a rod coupled, at one end, to said retention body (¶ [0074], the bellows member 75 has another end 80 at the opposite edge to which the tail end 50 of the actuation linkage 46 is connected); 
said first retention mechanism being actuated subsequent to insertion of said proximal end of said elongated catheter body in a bodily cavity of interest (¶ [0058], the catheter, in its "closed" state, is inserted into the urinary tract); and 
said first retention mechanism being configured with a substantially cylindrically shaped retention body (¶ [0059], the retaining mechanism 34 is designed with multiple slits 52, for example 2, 3 or 4 slits, extending at the proximal end 36 of the tubular member 32 in contact with the tip 54); and 
said two wall portions having side edges extending longitudinally and forming at least two respective longitudinal slits extending in a spaced apart relationship at said at least two wall portions, said at least two wall portions extending between a common tip of said retention body and said proximal end of said elongated catheter body (¶ [0059], the retaining mechanism 34 is designed with multiple slits 52);

wherein said internal channel of said retention body is positioned in alignment with said internal channel of said elongated catheter body along a common longitudinal axis (¶ [0056], Figs. 8A, 8B, a channel 42 is defined by the walls 44 of the tubular member 32 and extends between the proximal 36 and distal 40 ends thereof); and 
wherein said internal channel of said retention body terminates in a drainage port positioned substantially at a bottom of said bodily cavity and beneath said first retention mechanism, and in fluid communication with an exhaust port defined by an edge of the walls of said elongated catheter body positioned at said distal end thereof (Figs. 8A, 8B, channel 42 extends between retaining mechanism 34 and drainage outlet 56); 
wherein, when positioned inside said bodily cavity, said first retention mechanism is actuated by displacing said rod towards said distal end of said elongated catheter body (¶ [0070], when the actuation linkage wire 46 is retracted towards the distal end 40 of the catheter in the direction identified by arrow A, the leaves 62 assume a relative disposition with the angle therebetween at the point 64); 
to assume a deployed configuration causing elastic bending and radial outward displacement of said retention body one from another, resulting in opening of said at least two longitudinal slits and exposure of said drainage port of said inner channel of said retention body to a fluid in said bodily cavity (¶ [0061], in the "open" state, the retaining mechanism 34 has its slits 52 opened … the wings 58 are separated by large openings 60 … to provide an effective drainage of the fluid (urine, blood) from the bladder); 

wherein said at least two portions of said reinforced walls of said retention body support a secure retention of the retention body in the bodily cavity (¶ [0058], for the purpose of retention in the bladder, the retaining mechanism 34 is transitioned into the "open" state). 
Hakky ‘825 provides a catheter which can be selectively anchored in a patient’s bladder (¶ [0019], an indwelling catheter with a retaining mechanism, the state of which is easily controlled). One would be motivated to modify Hakky with the first retention mechanism of Hakky ‘825 since Hakky incorporates Hakky ‘825 by reference (¶ [0023]). 
A skilled artisan would have been able to combine the features of Hakky and Hakky ‘825 by placing the bellows member 75 of Hakky ‘825 within the second retention mechanism of Hakky, as explained in Hakky (¶ [0024]). Therefore, it would have been obvious to combine the features of Hakky and Hakky ‘825 in order to provide a urinary catheter that is compatible with the second retention mechanism of Hakky. 
Hakky and Hakky ‘825 lack reinforced walls with a first thickness that exceeds a second thickness of catheter walls. Kappel discloses a multi-function device (¶ [0003], [0008], [0025], [0029], FIG. 1A, integrated medical device 100; ¶ [0052], FIGS. 2A-2B, exemplary end-effector 112), comprising: 

a first retention mechanism positioned at a proximal end of said elongated catheter body (¶ [0029], end-effector 112; ¶ [0037], FIG. 1B, end-effector 112, which may include … a retracting member 120);
said first retention mechanism being configured with a substantially cylindrically shaped retention body (¶ [0030], sheath 102 may include a substantially circular cross-section; ¶ [0052], FIGS. 2A-2B, retracting member 120 is configured as a basket 206 having multiple legs 208);
a rod coupled, at one end, to said cylindrically shaped retention body (¶ [0046], one or more pull wires (not shown) … may be attached to the expandable member's distal end or proximal end); and 
a reinforcement mechanism operatively coupled to said retention body and configured to form reinforced walls of said retention body (¶ [0054],FIGS. 2A-2B, multiple legs 208 axially extend from proximal end 202 to distal end 204 of retracting member 120);
wherein said reinforced walls of said retention body are formed from a singular layer of an elastic material having a first thickness larger than a second thickness of said walls of the elongated catheter body (¶ [0055], alternatively, the wires may be thicker in the middle and thinner at the proximal and distal portions of legs 208, or vice-versa. Alternatively, legs 208 may be formed using stamping sheet metal or molded, extruded, or slitting a polymer such as a malecot geometry);  

wherein, being configured with said first thickness exceeding said second thickness of said walls of said elongated catheter body, said at least two portions of said reinforced walls of said retention body attaining a sufficient stiffness responsive to said first thickness of said singular layer being greater than said second thickness of said walls of said catheter body to retain a secure retention of the retention body in the bodily cavity (¶ [0058], by radial expansion, retracting member 120 may push outward on surrounding tissue, and may provide space for cauterization tool 118 to cauterize the required tissue. The degree of expansion and the strength of legs 208 may determine the cavity area created by retracting member 120).  
Kappel demonstrates how to construct a polymeric retention body by reinforcing it with a thicker middle portion (¶ [0055], the wires may be thicker in the middle and thinner at the proximal and distal portions … slitting a polymer such as a malecot geometry). A skilled artisan would have been able to modify Hakky and Hakky ‘825 with the reinforced walls of Kappel by constructing the wings 58 of Hakky ‘825 from polymeric sheets which have thicker middle sections. One would be motivated to modify Hakky and Hakky ‘825 with the reinforced walls of Kappel to augment the memory strength of a retention mechanism towards a desired position. Therefore, it would have been obvious to modify Hakky and Hakky ‘825 with the reinforced walls of Kappel in order to strengthen the memory shape of a retention mechanism. 

Regarding claim 2, Hakky lacks reinforcement members. Taylor discloses a catheter wherein said reinforcement mechanism includes at least two elongated reinforcement members, each secured to a respective one of said at least two wall portions of said walls of said retention body and extending along the length of said retention body (¶ [0055], legs 208 may be formed using stamping sheet metal or molded, extruded, or slitting a polymer such as a malecot geometry). 
Kappel strengthens a memory shape of a retention mechanism. Kappel also describes how to construct a folding retention mechanism from a single piece of plastic, which will expedite the manufacture of the catheter. Regarding rationale and motivation to modify Hakky with the reinforcement members of Kappel, see discussion of claim 1 above. 
 
Regarding claims 4, 6-11 and 13, Hakky discloses a bellows (¶ [0020], a bellows 20 of urinary catheter); 
wherein said second retention mechanism is actuated to engage and retain said bellows in position to stabilize said elongated catheter body (¶ [0025], the main body portion 34 of the upper cradle member 16 generally defines an arch-shaped bellows engagement portion 36; ¶ [0026], FIGS. 4-7, the proximal end portion 40 is configured to accommodate the corresponding proximal bellows end 24 of the Hakki urinary catheter). 
Hakky does not describe the features of a retention body and incorporates Hakky ‘825 by reference. Hakky ‘825 discloses a surgical catheter further including: a bellows formed at said elongated catheter body in proximity to said distal end thereof, and 
wherein, when said bellows is extended and said rod is displaced towards said distal end of said elongated catheter body, a controlled displacement of said common tip of said retention body, results in actuation of said first retention mechanism and transformation thereof into said deployed configuration (¶ [0075] Due to the nature of its walls 77, the bellows member 75 is capable of … "expanded" state shown in FIG. 7B); and 
wherein said at least two wall portions of said retention body of said retention body are displaced radially and outwardly one from another to assume a curved wing-like configuration abutting against inner walls of said bodily cavity, thus anchoring said catheter therein (¶ [0061] In the "open" state, the retaining mechanism 34 has its slits 52 opened so that the wings 58 are formed extending radially from the tubular member 32 … separated by large openings 60); 
further comprising a urine collecting bag attached to said exhaust port, wherein said drainage port and said inner channels of said retention body and elongated catheter body, respectively, form an unobstructed urine passage from the bodily cavity to said exhaust port (¶ [0083], urine bag 98 is attached to the drainage outlet 56);
configured to operate intermittently in a passive mode of operation and in a deployed mode of operation, wherein, in said passive mode of operation, said surgical catheter is configured for removal from or for insertion into said bodily cavity, and 
wherein in said passive mode of operation, said surgical catheter is configured for insertion in said bodily cavity (¶ [0059], In the "closed" state … when the catheter is inserted into or removed from the urinary tract of the patient);
wherein in said deployed mode of operation, said first retention mechanism is transformed into said deployment configuration, thus anchoring said catheter in the bodily cavity (¶ [0060], when delivered into the bladder … if the catheter is to be indwelled and retained in the bladder, the retaining mechanism 34 is transitioned into the "open" state thereof);
wherein said at least two wall portions of said retention body are formed integral with said walls of said elongated catheter body (Figs. 8A, 8B, wings 58 extend integrally from tubular member 32);
further including a multi-port valve mechanism positioned at said distal end of said elongated catheter body in fluid communication with said inner channel of said retention body (¶ [0088], a Tuohy-Borst valve 130 may be installed at the connection between the distal end of the tubular member 32 and the syringe based actuator 116).

Regarding claim 5, Hakky discloses a surgical catheter wherein said second retention mechanism includes an adhesive pad for securement to the patient's body (¶ 
a stabilizer housing unit attached to said adhesive pad, and rotatively displaceable relative thereto (¶ [0020], body member 12 that is rotatably connected to a rotatable member 14);
said stabilizer housing unit including a bottom wall and an upper wall removably secured to said bottom wall, said bottom and upper walls forming a receiving channel therebetween longitudinally extending along said stabilizer housing unit (¶ [0020], body member 12 comprises upper and lower cradle members 16 and 18 that are hingedly connected to one another; ¶ [0025], bellows engagement portion 36);
wherein, once said catheter is indwelled in the bodily cavity with said first retention mechanism actuated, the bellows, in expanded configuration, is secured in said receiving channel between said bottom at upper walls of said stabilizer housing unit (¶ [0025], the bellows engagement portion 36 extends between the proximal and distal end portions 30 and 32 of the upper cradle member 16, and is adapted to secure a portion of the bellows 20 therein when the urinary catheter stabilizer 10 is in the closed configuration). 

Regarding claim 12, Hakky ‘825 does not explicitly disclose that the at least two wall portions of said retention body are secured to said walls of said elongated catheter body. 
Making a retention body integral, separable, adjustable, or continuous does not necessarily provide patentability (see MPEP 2144.04). In this case, securing the . 

Response to Arguments
Applicant’s arguments filed 10 March 2021 regarding the rejection of claims 1, 2 and 4-13 as amended, under 35 USC § 103 over Hakky, Hakky ‘825 and Taylor, have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Hakky, Hakky ‘825 and Kappel (see above). 
Applicant’s arguments with respect to Taylor have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
It is respectfully submitted that Hakky '357 presents only a retention mechanism for bellows of a catheter, but fails to teach the combination of the retention mechanism … configured with reinforced walls … (remarks p. 17). Examiner responds that Hakky and Hakky ‘825 are cited in combination as teaching features of claim 1. Hakky ‘825 discloses a first retention mechanism including a deployable element and rod that moves to deploy the first retention mechanism. 
Applicant submits that in addition, the retention mechanism in Hakky' 825 differs from the claimed first retention mechanism (remarks p. 18). Applicant reasons that 
Applicant asserts that the flexibility of the wings in Hakky ‘825 is in contrast to the reinforced wings of the claimed first retention mechanism which are fabricated with thick walls to provide a secure anchoring of the retention body 113 in the bladder - which is not provided in Hakky ‘825 (remarks p. 18). Examiner responds that Hakky ‘825 does not specify a maximum value of opening force for preventing damage to the urinary tract. The new grounds of rejection cites Hakky, Hakky ‘825 and Kappel as teaching all features of amended claim 1. A skilled artisan would have been able to adjust the biasing force of Kappel according to the intended use of the catheter by selecting an appropriate wall thickness or stiffness of the polymer, or by selecting an appropriate memory shape. 
Applicant contends that however, in contrast to the claimed system, Taylor fails to reinforce the expansion sections 52, 54, 56, and 58 of the anchor 50 by forming them from a layer of an elastic material having a thickness larger than a thickness of the walls of the tube 30 (remarks p. 21). Applicant submits that in contrast to the claimed reinforced walls (wings) from a layer of the elastic material having a thickness exceeding the thickness of the retention body, Taylor provides expansion sections 52-58 being a multilayer structure and multi-element which is not formed by a single layer, 
Applicant asserts that in addition, in Taylor's arrangement, the system is converted into the deployed configuration by proximally pulling the sutures 65, 67 which are attached to the ring 63 of the insert 61 (remarks p. 23). Examiner notes that Hakky and Hakky ‘825 are cited as teaching a pull rod used to deploy the retention body. Kappel also discloses a system including a pull rod which may be attached to either a proximal or distal end of a retention structure, and used to deploy it selectively (¶ [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aliski, Peter  et al.	US 20050240280 A1


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781